USCA11 Case: 20-10862      Date Filed: 11/03/2020   Page: 1 of 2



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10862
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:16-cr-00339-JDW-SPF-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

LARRY CHANCE COX,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (November 3, 2020)

Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:

      H. Kyle Fletcher, appointed counsel for Larry Chance Cox in this direct

criminal appeal, has moved to withdraw from further representation of the appellant
           USCA11 Case: 20-10862      Date Filed: 11/03/2020   Page: 2 of 2



and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Cox has

filed a response to counsel’s motion in which he raises issues for appeal and asks for

new appointed counsel. Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct.          Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Cox’s convictions and sentences

are AFFIRMED. Cox’s motion for appointment of substitute counsel is DENIED

as moot.




                                          2